Title: To Alexander Hamilton from George Ingersoll, 3 June 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint June 3d 99
          
          The Contractors agent has received instructions from the Contractors, not to Issue the component — parts of the Rations as usual, and in consequence of the Generals circular order on the subject. I have to request of the General his order and Opinion, whether it’s understood by the late law; respecting the Rations to be Issued to the troops, that no Whiskey Candles & Vinegar are to be Issued in future. since the first of June I have only received Bread Meat & Soap. and am at a loss respecting the propriety of demanding the complete Ration as I have drawn it hitherto. The Generals order must be my guide, which I beg I may receive on the subject.
          I am Sir with great respect your Most Obedt Sevt
          
            Geo. Ingersoll 
            Capt. Comg. 
          
          Major Genl. Alexr. Hamilton
        